Case 19-04152-5-DMW          Doc 11 Filed 09/16/19 Entered 09/16/19 11:08:23            Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION

  In Re:                                           Case No. 19-04152-5-DMW

  Craig McKinley Simon                             Chapter 13

  Debtor.                                          Judge David M. Warren

   REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

         Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
 Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
 of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
 United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
 and all papers served or required to be served in this case also be given to and served, whether
 electronically or others on:
           D. Anthony Sottile
           Authorized Agent for Home Point Financial Corporation
           394 Wards Corner Road, Suite 180
           Loveland, OH 45140
           Phone: 513.444.4100
           Email: bankruptcy@sottileandbarile.com


  Dated: September 16, 2019                        /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
Case 19-04152-5-DMW         Doc 11 Filed 09/16/19 Entered 09/16/19 11:08:23               Page 2 of 2




                                 CERTIFICATE OF SERVICE

 I certify that on September 16, 2019, a copy of the foregoing Request for Service of Notices was
 filed electronically. Notice of this filing will be sent to the following party/parties through the
 Court’s ECF System. Party/Parties may access this filing through the Court’s system:

        Robert Lewis, Jr., Debtor’s Counsel
        rlewis@thelewislawfirm.com

        John F. Logan, Chapter 13 Trustee
        skeighley@ralch13.com

        Office of the United States Trustee
        (registeredaddress)@usdoj.gov

 I further certify that on September 16, 2019, a copy of the foregoing Request for Service of
 Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
 following:

        Craig McKinley Simon, Debtor
        3742 Nicolyn Drive
        Raleigh, NC 27616

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
